Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 7-11 are pending 
Claims 7-11 are amended 
Claims 7-11 are rejected 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/092022 has been entered.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 7-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US-PG-PUB 2019/0215870 A1) relying on provisional 62615287 in view of Agiwal (US-PG-PUB 2019/0200396 A1) relying on provisional application 62/608911 A1) and in view of Jeon et al. (US-PG-PUB 2019/0215781 A1) relying on 62/615909.
The application is about communication method and is shown in fig. 6

    PNG
    media_image1.png
    776
    886
    media_image1.png
    Greyscale



The primary reference is about resource assignment and is shown in fig.30 

    PNG
    media_image2.png
    776
    886
    media_image2.png
    Greyscale

The secondary reference Agiwal is about method for handling timer and is shown in fig. 1 
    PNG
    media_image3.png
    460
    698
    media_image3.png
    Greyscale

The third reference Jeon is about power control for channel state information and is shown in fig. 18

    PNG
    media_image4.png
    467
    605
    media_image4.png
    Greyscale

For claim 7. Babaei teaches a terminal device configured to communicate with a base station device (Babaei [0545] a Ue configured with higher layer parameter see provisional 62615287 [0308] and see also fig. 20 a Ue in communication with gnb), using a plurality of serving cells (Babei provisional [0054] a base station serving cell providing NAS), the terminal device comprising: 
higher layer circuitry configured to receive first information (Babaei [0540] CSI triggering states configured by higher layer signaling 1st information see provisional 62615287 [0307]), and second information (Babaei [0542] NTS configured by higher layer signaling i.e. 2nd information see provisional 62615287 [0307]),
 reception circuitry configured to receive a physical downlink control channel (PDCCH) (Babaei [0474] a gnb transmitting PDCCH signal to a Ue i.e. Ue receiving PDCCH 62615287 [0254] and see also [0476] Ue monitoring PDCCH see 62615287 [0256]), carrying downlink control information (DCI) (DCI) (Babaei [0474] a gnb transmitting PDCCH signal to a Ue i.e. Ue receiving PDCCH 62615287 [0254] and see also [0476] Ue monitoring PDCCH see 62615287 [0256]), including a channel state information (CSI) request field (Babaei [0540] a DCI request field see provisional [0307]), and
 transmission circuitry configured to transmit a CSI report based on the CSI request field (Babaei [0540] when DCI CSI request field is 0 no report is being sent i.e. CSI report taking place based on CSI request field and a trigger state is initiated using DCI CSI request field see provisional [0307] trigger state initiated using DCI CSI request field), 
the first information indicates a plurality of CSI trigger states (Babaei [0540] CSI triggering states configured by higher layer signaling 1st information see provisional [0307] trigger state initiated using DCI CSI request field),
the second information indicates a size Nts of the CSI request field in the DCI (Babaei [0542] NTS configured by higher layer signaling i.e. 2nd information and Nts is the number of bits i.e. size of the CSI request field and Nts can take the value {0,1,2,3,4,5,6} see provisional [0307]),
 in a case that a quantity of the plurality of CSI trigger states is greater than 2(NTS)-1(Babaei [0542] in case number of CSI triggering states is greater than 2(the power NTS) — 1 [0542] lines 10-14, When the number of configured CSI triggering states in AperiodicReportTrigger is greater than 2^Nts -1, where Nts is the number of bits in the DCI CSI request field, the UE receives a selection command [10, TS 38.321] used to map up to 2^Nts -1 trigger states to the codepoints of the DCI CSI request field. Nts is configured by the higher layer parameter ReportTriggerSize and Nts 6 {d. 2, 3, 4, 5, 6}. See provisional [0307] see also [0307] lines 10-14), each code point of the CSI request field is mapped to one of the CSI trigger states(looking at applicant specification [0093] it does not clearly disclose a one to one mapping based on a condition being made met and only shows a mapping between 2(power to NTS) trigger states to the code point of the csi request field based on this  Babaei [0542]  a mapping taking place between the 2(the power NTS) — 1 trigger state to the codepoints of the DCI CSI request field and each aperiodic CSI-RS resource associated with each triggering state see provisional [0307]), and the one of the CSI  trigger states is selected by medium access control (MAC) circuitry of the terminal device(Babaei [0542]  a selection command being received by Ue based on the condition being met see provisional [0307] and see also [0447] MAC layer providing command see provisional [0225]), and
 in a case that a quantity of the plurality of CSI trigger states is less than or equal to 2(NTS) -1(Babaei [0543] When the number of CSI triggering states in AperiodicReportTrigger is less than or equal to 2Nts -1 see provisional [0307), the CSI request field directly indicates one from the plurality of the CSI trigger states(Babaei [0543] When the number of CSI triggering states in AperiodicReportTrigger is less than or equal to 2Nts -1 the DCI CSI request field directly indicates the triggering state see provisional [0307).
Babaei does not teach wherein the downlink BWP switching for a certain serving cell is used to activate an inactive BWP and deactivate an active downlink BWP, 
the transmission circuitry is configured to transmit the CSI report for active downlink BWPs associated with the CSI request field, in a case that the CSI report is triggered and the downlink BWPs of activated serving cells are activated in activated serving cells,
 the transmission circuitry is configured not to transmit the CSI report for inactive downlink BWPs in a case that the CSI report is triggered and the downlink BWPs are inactive, 
However, Agiwal from a similar field of endeavor teaches wherein the downlink BWP switching for a certain serving cell is used to activate an inactive BWP and deactivate an active downlink BWP (Agiwal provisional page 3 2nd paragraph lines 3,4 BWP for a serving cell is used to activate an inactive BWP and deactivate an active BWP),
Thus, it would have been obvious to a person of ordinary skills at the time of filling to use BWP switching as taught by Agiwal in order to activate and deactivate cell of a serving cell. Because Agiwal teaches Agiwal teaches a method of bandwidth adaptation by the telling the Ue which of the configured BWP is currently active (Agiwal page 1 3rd paragraph   lines 5, 6).
	The combination of Babei and Agiwal does not teach the transmission circuitry is configured to transmit the CSI report for active downlink BWPs associated with the CSI request field, in a case that the CSI report is triggered and the downlink BWPs of activated serving cells are activated in activated serving cells,
 the transmission circuitry is configured not to transmit the CSI report for inactive downlink BWPs in a case that the CSI report is triggered and the downlink BWPs are inactive, 
	However, Jeon from a similar field of endeavor teaches the transmission circuitry is configured to transmit the CSI report for active downlink BWP( Jeon [0157] [0158] activated BWP for which CSI report is being sent and associated resource setting for which report is being sent is slot which is interpreted as BWP  and see also [0153]) associated with the CSI request field (Jeon [0157] CSI-request field for CSI reporting), in a case that the CSI report is triggered (Jeon [0157] CSI-request field for CSI reporting and PUSCH report trigger and the report is CSI report), and the downlink  BWPs  of activated serving cells are activated in activated serving cells( Jeon [0157][0158] activated BWP for which CSI report is being sent and associated resource setting for which report is being sent is slot which is interpreted as BWP   see also [0153]),
 the transmission circuitry is configured not to transmit the CSI report for inactive downlink BWPs ( Jeon [0157][0158] deactivated BWP for which CSI report is not  being sent and associated resource setting for which report is being sent  is slot which is interpreted as BWP   see also [0153]) in a case that the CSI report is triggered(Jeon [0157] CSI-request field for CSI reporting and PUSCH report trigger and the report is CSI report),  and the downlink BWPs are inactive( Jeon [0157][0158] deactivated BWP for which CSI report is not  being sent and associated resource setting for which report is being sent is slot which is interpreted as BWP   see also [0153]).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Jeon and the combined teaching of Babei and Agiwal to stop transmission of CSI report when a BWP is deactivated. Because Jeon teaches a method of dynamically or semi-dynamically changing modulation and coding scheme based on radio condition, thus saving power and thereby allowing for efficient spectrum utilization (Jeon [0034]).

For claim 8. The combination of Babaei and Agiwal and Jeon teaches all the limitations of parent claim 7,
Babei teaches   wherein the MAC circuitry are configured to indicate an indication for selection of the CSI trigger states (Babaei [0542]  a selection command being received by Ue based on the condition being met see provisional [0307] and see also [0447] MAC layer providing command see provisional [0225]),and one of the CSI trigger states corresponding to “1” in the indication is mapped to a code point in the CSI request field (compare with applicant specification as field [0093] and [0106] Babaei [0542] NTS can take value of [0,1,2,3,4,5,6] and for NTS =2 we have 4 possible bit combination 00,01,10,11 a direct indication for a one to one mapping between a single CSI-RS resource and one trigger state corresponding to 01 see provisional [0307]).

For claim 9. Babei teaches a communication method for a terminal device configured to communicate with a base station device (Babaei [0545] a Ue configured with higher layer parameter see provisional 62615287 [0308] and see also fig. 20 a Ue in communication with gnb), using a plurality of serving cells the communication (Babei provisional [0054] a base station serving cell providing NAS), method comprising: 
receiving first information (Babaei [0540] CSI triggering states configured by higher layer signaling 1st information see provisional 62615287 [0307]), and second information (Babaei [0542] NTS configured by higher layer signaling i.e. 2nd information see provisional 62615287 [0307]),
receiving a physical downlink control channel (PDCCH) (Babaei [0474] a gnb transmitting PDCCH signal to a Ue i.e. Ue receiving PDCCH 62615287 [0254] and see also [0476] Ue monitoring PDCCH see 62615287 [0256]),
carrying downlink control information (DCI) (Babaei [0474] a gnb transmitting PDCCH signal to a Ue i.e. Ue receiving PDCCH 62615287 [0254] and see also [0476] Ue monitoring PDCCH see 62615287 [0256]),  
 including a channel state information (CSI) request field (Babaei [0540] a DCI request field see provisional [0307]);
and transmitting a CSI report based on the CSI request field (Babaei [0540] when DCI CSI request field is 0 is request and no report is being sent i.e. CSI report taking place based on CSI request field and a trigger state is initiated using DCI CSI request field see provisional [0307]), 
the first information indicates a plurality of CSI trigger states (Babaei [0540] CSI triggering states configured by higher layer signaling 1st information see provisional [0307]),
the second information indicates a size Nts of the CSI request field in the DCI (Babaei [0542] NTS configured by higher layer signaling i.e. 2nd information and Nts is the number of bits i.e. size of the CSI request field and Nts can take the value {0,1,2,3,4,5,6} see provisional [0307]),
 in a case that a quantity of the plurality of CSI trigger states is greater than 2(NTS)-1(Babaei [0542] in case number of CSI triggering states is greater than 2(the power NTS) — 1 [0542] lines 10-14, When the number of configured CSI triggering states in AperiodicReportTrigger is greater than 2^Nts -1, where Nts is the number of bits in the DCI CSI request field, the UE receives a selection command [10, TS 38.321] used to map up to 2^Nts -1 trigger states to the codepoints of the DCI CSI request field. Nts is configured by the higher layer parameter ReportTriggerSize and Nts 6 {d. 2, 3, 4, 5, 6}. See provisional [0307] see also [0307] lines 10-14), each code point of the CSI request field is mapped to one of the CSI trigger states(looking at applicant specification [0093] it does not clearly disclose a one to one mapping based on a condition being made met and only shows a mapping between 2(power to NTS) trigger states to the code point of the csi request field based on this  Babaei [0542]  a mapping taking place between the 2(the power NTS) — 1 trigger state to the codepoints of the DCI CSI request field and each aperiodic CSI-RS resource associated with each triggering state see provisional [0307]), and the one of the CSI  trigger states is selected by medium access control (MAC) circuitry of the terminal device(Babaei [0542]  a selection command being received by Ue based on the condition being met see provisional [0307] and see also [0447] MAC layer providing command see provisional [0225]), and
 in a case that a quantity of the plurality of CSI trigger states is less than or equal to 2(NTS) -1(Babaei [0543] When the number of CSI triggering states in AperiodicReportTrigger is less than or equal to 2Nts -1 see provisional [0307), the CSI request field directly indicates one from the plurality of the CSI trigger states(Babaei [0543] When the number of CSI triggering states in AperiodicReportTrigger is less than or equal to 2Nts -1 the DCI CSI request field directly indicates the triggering state see provisional [0307).
Babaei does not teach wherein the downlink BWP switching for a certain serving cell is used to activate an inactive BWP and deactivate an active downlink BWP, 
the transmission circuitry is configured to transmit the CSI report for active downlink BWPs associated with the CSI request field, in a case that the CSI report is triggered and the downlink BWPs of activated serving cells are activated in activated serving cells,
 the transmission circuitry is configured not to transmit the CSI report for inactive downlink BWPs in a case that the CSI report is triggered and the downlink BWPs are inactive, 
However, Agiwal from a similar field of endeavor teaches wherein the downlink BWP switching for a certain serving cell is used to activate an inactive BWP and deactivate an active downlink BWP (Agiwal provisional page 3 2nd paragraph lines 3,4 BWP for a serving cell is used to activate an inactive BWP and deactivate an active BWP),
Thus, it would have been obvious to a person of ordinary skills at the time of filling to use BWP switching as taught by Agiwal in order to activate and deactivate cell of a serving cell. Because Agiwal teaches Agiwal teaches a method of bandwidth adaptation by the telling the Ue which of the configured BWP is currently active (Agiwal page 1 3rd paragraph   lines 5, 6).
	The combination of Babei and Agiwal does not teach the transmission circuitry is configured to transmit the CSI report for active downlink BWPs associated with the CSI request field, in a case that the CSI report is triggered and the downlink BWPs of activated serving cells are activated in activated serving cells,
 the transmission circuitry is configured not to transmit the CSI report for inactive downlink BWPs in a case that the CSI report is triggered and the downlink BWPs are inactive, 
	However, Jeon from a similar field of endeavor teaches the transmission circuitry is configured to transmit the CSI report for active downlink BWP( Jeon [0157] [0158] activated BWP for which CSI report is being sent and associated resource setting for which report is being sent is slot which is interpreted as BWP  and see also [0153]) associated with the CSI request field (Jeon [0157] CSI-request field for CSI reporting), in a case that the CSI report is triggered (Jeon [0157] CSI-request field for CSI reporting and PUSCH report trigger and the report is CSI report), and the downlink  BWPs  of activated serving cells are activated in activated serving cells( Jeon [0157][0158] activated BWP for which CSI report is being sent and associated resource setting for which report is being sent is slot which is interpreted as BWP   see also [0153]),
 the transmission circuitry is configured not to transmit the CSI report for inactive downlink BWPs ( Jeon [0157][0158] deactivated BWP for which CSI report is not  being sent and associated resource setting for which report is being sent  is slot which is interpreted as BWP   see also [0153]) in a case that the CSI report is triggered(Jeon [0157] CSI-request field for CSI reporting and PUSCH report trigger and the report is CSI report),  and the downlink BWPs are inactive( Jeon [0157][0158] deactivated BWP for which CSI report is not  being sent and associated resource setting for which report is being sent is slot which is interpreted as BWP   see also [0153]).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Jeon and the combined teaching of Babei and Agiwal to stop transmission of CSI report when a BWP is deactivated. Because Jeon teaches a method of dynamically or semi-dynamically changing modulation and coding scheme based on radio condition, thus saving power and thereby allowing for efficient spectrum utilization (Jeon [0034]).

For claim 10. a base station device (Babaei [0216] a gnb i.e. a 5g type base station controlling a Ue provisional [0285]), configured to communicate with a terminal device (Babaei [0545] a Ue configured with higher layer parameter see provisional 62615287 [0308] and see also fig. 20 a Ue in communication with gnb), using a plurality of serving cells (Babei provisional [0054] a base station serving cell providing NAS), the base station device comprising:
higher layer circuitry configured to transmit first information (Babaei [0540] CSI triggering states configured by higher layer signaling 1st information see provisional 62615287 [0307]), and second information (Babaei [0542] NTS configured by higher layer signaling i.e. 2nd information see provisional 62615287 [0307]),
and
transmission circuitry configured to transmit a physical downlink control channel (PDCCH) (Babaei [0474] a gnb transmitting PDCCH signal to a Ue i.e. Ue receiving PDCCH 62615287 [0254] and see also [0476] Ue monitoring PDCCH see 62615287 [0256]),
carrying downlink control information (DCI) (DCI) (Babaei [0474] a gnb transmitting PDCCH signal to a Ue i.e. Ue receiving PDCCH 62615287 [0254] and see also [0476] Ue monitoring PDCCH see 62615287 [0256]), including a channel state information (CSI) request field (Babaei [0540] a DCI request field see provisional [0307]), and
 reception circuitry configured to receive a CSI report based on the CSI request field (Babaei [0540] when DCI CSI request field is 0 is request and no report is being sent i.e. CSI report taking place based on CSI request field and a trigger state is initiated using DCI CSI request field see provisional [0307]), 
the first information indicates a plurality of CSI trigger states (Babaei [0540] CSI triggering states configured by higher layer signaling 1st information see provisional [0307]),
the second information indicates a size Nts of the CSI request field in the DCI (Babaei [0542] NTS configured by higher layer signaling i.e. 2nd information and Nts is the number of bits i.e. size of the CSI request field and Nts can take the value {0,1,2,3,4,5,6} see provisional [0307]),
 in a case that a quantity of the plurality of CSI trigger states is greater than 2(NTS)-1(Babaei [0542] in case number of CSI triggering states is greater than 2(the power NTS) — 1 [0542] lines 10-14, When the number of configured CSI triggering states in AperiodicReportTrigger is greater than 2^Nts -1, where Nts is the number of bits in the DCI CSI request field, the UE receives a selection command [10, TS 38.321] used to map up to 2^Nts -1 trigger states to the codepoints of the DCI CSI request field. Nts is configured by the higher layer parameter ReportTriggerSize and Nts 6 {d. 2, 3, 4, 5, 6}. See provisional [0307] see also [0307] lines 10-14), each code point of the CSI request field is mapped to one of the CSI trigger states(looking at applicant specification [0093] it does not clearly disclose a one to one mapping based on a condition being made met and only shows a mapping between 2(power to NTS) trigger states to the code point of the csi request field based on this  Babaei [0542]  a mapping taking place between the 2(the power NTS) — 1 trigger state to the codepoints of the DCI CSI request field and each aperiodic CSI-RS resource associated with each triggering state see provisional [0307]), and the one of the CSI  trigger states is selected by medium access control (MAC) circuitry of the terminal device(Babaei [0542]  a selection command being received by Ue based on the condition being met see provisional [0307] and see also [0447] MAC layer providing command see provisional [0225]), and
 in a case that a quantity of the plurality of CSI trigger states is less than or equal to 2(NTS) -1(Babaei [0543] When the number of CSI triggering states in AperiodicReportTrigger is less than or equal to 2Nts -1 see provisional [0307), the CSI request field directly indicates one from the plurality of the CSI trigger states(Babaei [0543] When the number of CSI triggering states in AperiodicReportTrigger is less than or equal to 2Nts -1 the DCI CSI request field directly indicates the triggering state see provisional [0307).
Babaei does not teach wherein the downlink BWP switching for a certain serving cell is used to activate an inactive BWP and deactivate an active downlink BWP,
the reception circuitry is configured to receive the CSI report for active downlink BWPs associated with the CSI request field, in a case that the CSI report is triggered and the downlink BWPs of activated serving cells are activated in activated serving cells,
 the reception circuitry is configured not to receive the CSI report for inactive downlink BWPs in a case that the CSI report is triggered and the downlink BWPs are inactive, 

However, Agiwal from a similar field of endeavor teaches wherein the downlink BWP switching for a certain serving cell is used to activate an inactive BWP and deactivate an active downlink BWP (Agiwal provisional page 3 2nd paragraph lines 3,4 BWP for a serving cell is used to activate an inactive BWP and deactivate an active BWP),
Thus, it would have been obvious to a person of ordinary skills at the time of filling to use BWP switching as taught by Agiwal in order to activate and deactivate cell of a serving cell. Because Agiwal teaches Agiwal teaches a method of bandwidth adaptation by the telling the Ue which of the configured BWP is currently active (Agiwal page 1 3rd paragraph   lines 5, 6).
	The combination of Babei and Agiwal does not teach the reception circuitry is configured to receive the CSI report for active downlink BWPs associated with the CSI request field, in a case that the CSI report is triggered and the downlink BWPs of activated serving cells are activated in activated serving cells,
 the reception circuitry is configured not to receive the CSI report for inactive downlink BWPs in a case that the CSI report is triggered and the downlink BWPs are inactive, 
	However, Jeon from a similar field of endeavor teaches the reception circuitry is configured to transmit the CSI report for active downlink BWP( Jeon [0157] [0158] activated BWP for which CSI report is being sent and associated resource setting for which report is being sent is slot which is interpreted as BWP  and see also [0153]) associated with the CSI request field (Jeon [0157] CSI-request field for CSI reporting), in a case that the CSI report is triggered (Jeon [0157] CSI-request field for CSI reporting and PUSCH report trigger and the report is CSI report), and the downlink  BWPs  of activated serving cells are activated in activated serving cells( Jeon [0157][0158] activated BWP for which CSI report is being sent and associated resource setting for which report is being sent is slot which is interpreted as BWP   see also [0153]),
 the reception circuitry is configured not to receive the CSI report for inactive downlink BWPs ( Jeon [0157][0158] deactivated BWP for which CSI report is not  being sent and associated resource setting for which report is being sent  is slot which is interpreted as BWP   see also [0153]) in a case that the CSI report is triggered(Jeon [0157] CSI-request field for CSI reporting and PUSCH report trigger and the report is CSI report),  and the downlink BWPs are inactive( Jeon [0157][0158] deactivated BWP for which CSI report is not  being sent and associated resource setting for which report is being sent is slot which is interpreted as BWP   see also [0153]).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Jeon and the combined teaching of Babei and Agiwal to stop transmission of CSI report when a BWP is deactivated. Because Jeon teaches a method of dynamically or semi-dynamically changing modulation and coding scheme based on radio condition, thus saving power and thereby allowing for efficient spectrum utilization (Jeon [0034]).

For claim 11. A communication method for a base station device (Babaei [0216] a gnb i.e. a 5g type base station controlling a Ue provisional [0285] which works according to a method), configured to communicate with a terminal device(Babaei [0545] a Ue configured with higher layer parameter see provisional 62615287 [0308] and see also fig. 20 a Ue in communication with gnb),   using a plurality of serving cells(Babei provisional [0054] a base station serving cell providing NAS), the communication method  comprising:
higher layer circuitry configured to transmit first information (Babaei [0540] CSI triggering states configured by higher layer signaling 1st information see provisional 62615287 [0307]), and second information (Babaei [0542] NTS configured by higher layer signaling i.e. 2nd information see provisional 62615287 [0307]),
and
transmission circuitry configured to transmit a physical downlink control channel (PDCCH) (Babaei [0474] a gnb transmitting PDCCH signal to a Ue i.e. Ue receiving PDCCH 62615287 [0254] and see also [0476] Ue monitoring PDCCH see 62615287 [0256]),
carrying downlink control information (DCI) (DCI) (Babaei [0474] a gnb transmitting PDCCH signal to a Ue i.e. Ue receiving PDCCH 62615287 [0254] and see also [0476] Ue monitoring PDCCH see 62615287 [0256]), including a channel state information (CSI) request field (Babaei [0540] a DCI request field see provisional [0307]), and
 reception circuitry configured to receive a CSI report based on the CSI request field (Babaei [0540] when DCI CSI request field is 0 is request and no report is being sent i.e. CSI report taking place based on CSI request field and a trigger state is initiated using DCI CSI request field see provisional [0307]), 
the first information indicates a plurality of CSI trigger states (Babaei [0540] CSI triggering states configured by higher layer signaling 1st information see provisional [0307]),
the second information indicates a size Nts of the CSI request field in the DCI (Babaei [0542] NTS configured by higher layer signaling i.e. 2nd information and Nts is the number of bits i.e. size of the CSI request field and Nts can take the value {0,1,2,3,4,5,6} see provisional [0307]),
 in a case that a quantity of the plurality of CSI trigger states is greater than 2(NTS)-1(Babaei [0542] in case number of CSI triggering states is greater than 2(the power NTS) — 1 [0542] lines 10-14, When the number of configured CSI triggering states in AperiodicReportTrigger is greater than 2^Nts -1, where Nts is the number of bits in the DCI CSI request field, the UE receives a selection command [10, TS 38.321] used to map up to 2^Nts -1 trigger states to the codepoints of the DCI CSI request field. Nts is configured by the higher layer parameter ReportTriggerSize and Nts 6 {d. 2, 3, 4, 5, 6}. See provisional [0307] see also [0307] lines 10-14), each code point of the CSI request field is mapped to one of the CSI trigger states(looking at applicant specification [0093] it does not clearly disclose a one to one mapping based on a condition being made met and only shows a mapping between 2(power to NTS) trigger states to the code point of the csi request field based on this  Babaei [0542]  a mapping taking place between the 2(the power NTS) — 1 trigger state to the codepoints of the DCI CSI request field and each aperiodic CSI-RS resource associated with each triggering state see provisional [0307]), and the one of the CSI  trigger states is selected by medium access control (MAC) circuitry of the terminal device(Babaei [0542]  a selection command being received by Ue based on the condition being met see provisional [0307] and see also [0447] MAC layer providing command see provisional [0225]), and
 in a case that a quantity of the plurality of CSI trigger states is less than or equal to 2(NTS) -1(Babaei [0543] When the number of CSI triggering states in AperiodicReportTrigger is less than or equal to 2Nts -1 see provisional [0307), the CSI request field directly indicates one from the plurality of the CSI trigger states(Babaei [0543] When the number of CSI triggering states in AperiodicReportTrigger is less than or equal to 2Nts -1 the DCI CSI request field directly indicates the triggering state see provisional [0307).
Babaei does not teach wherein the downlink BWP switching for a certain serving cell is used to activate an inactive BWP and deactivate an active downlink BWP,
the reception circuitry is configured to receive the CSI report for active downlink BWPs associated with the CSI request field, in a case that the CSI report is triggered and the downlink BWPs of activated serving cells are activated in activated serving cells,
 the reception circuitry is configured not to receive the CSI report for inactive downlink BWPs in a case that the CSI report is triggered and the downlink BWPs are inactive, 
However, Agiwal from a similar field of endeavor teaches wherein the downlink BWP switching for a certain serving cell is used to activate an inactive BWP and deactivate an active downlink BWP (Agiwal provisional page 3 2nd paragraph lines 3,4 BWP for a serving cell is used to activate an inactive BWP and deactivate an active BWP),
Thus, it would have been obvious to a person of ordinary skills at the time of filling to use BWP switching as taught by Agiwal in order to activate and deactivate cell of a serving cell. Because Agiwal teaches Agiwal teaches a method of bandwidth adaptation by the telling the Ue which of the configured BWP is currently active (Agiwal page 1 3rd paragraph   lines 5, 6).
	The combination of Babei and Agiwal does not teach the reception circuitry is configured to receive the CSI report for active downlink BWPs associated with the CSI request field, in a case that the CSI report is triggered and the downlink BWPs of activated serving cells are activated in activated serving cells,
 the reception circuitry is configured not to receive the CSI report for inactive downlink BWPs in a case that the CSI report is triggered and the downlink BWPs are inactive, 
	However, Jeon from a similar field of endeavor teaches the reception circuitry is configured to transmit the CSI report for active downlink BWP( Jeon [0157] [0158] activated BWP for which CSI report is being sent and associated resource setting for which report is being sent is slot which is interpreted as BWP  and see also [0153]) associated with the CSI request field (Jeon [0157] CSI-request field for CSI reporting), in a case that the CSI report is triggered (Jeon [0157] CSI-request field for CSI reporting and PUSCH report trigger and the report is CSI report), and the downlink  BWPs  of activated serving cells are activated in activated serving cells( Jeon [0157][0158] activated BWP for which CSI report is being sent and associated resource setting for which report is being sent is slot which is interpreted as BWP   see also [0153]),
 the reception circuitry is configured not to receive the CSI report for inactive downlink BWPs ( Jeon [0157][0158] deactivated BWP for which CSI report is not  being sent and associated resource setting for which report is being sent  is slot which is interpreted as BWP   see also [0153]) in a case that the CSI report is triggered(Jeon [0157] CSI-request field for CSI reporting and PUSCH report trigger and the report is CSI report),  and the downlink BWPs are inactive( Jeon [0157][0158] deactivated BWP for which CSI report is not  being sent and associated resource setting for which report is being sent is slot which is interpreted as BWP   see also [0153]).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Jeon and the combined teaching of Babei and Agiwal to stop transmission of CSI report when a BWP is deactivated. Because Jeon teaches a method of dynamically or semi-dynamically changing modulation and coding scheme based on radio condition, thus saving power and thereby allowing for efficient spectrum utilization (Jeon [0034]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VOSTER PREVAL/Examiner, Art Unit 2412                                        

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412